Citation Nr: 0116998	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio in which the RO continued a 10 
percent disability evaluation for hypertension.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's hypertension is not manifested by diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure that is predominantly 200 or more.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 10 percent for hypertension.  The veteran contends 
that her current disability evaluation does not accurately 
reflect the severity of her symptomatology.   

The Board initially notes that during the pendency of the 
veteran's appeal, there was a major change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires VA to proceed directly with an 
adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of her claim for an 
increased disability evaluation.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The veteran's request for an 
increased disability evaluation for hypertension was 
developed, considered and denied on the merits.  In a January 
1999 rating decision, a March 1999 Statement of the Case 
(SOC) and an October 1999 Supplemental Statement of the Case 
(SSOC) the RO notified the veteran and her representative of 
all regulations pertinent to a claim of entitlement to a 
disability evaluation in excess of 10 percent for 
hypertension and informed the veteran that her claim was 
denied because the evidence did not warrant an increased 
evaluation under relevant criteria.  The veteran was also 
afforded a VA examination in November 1998 and was afforded 
an opportunity to give hearing testimony at the RO in August 
1999 and afforded an opportunity to give hearing testimony 
during a videoconference hearing before the BVA in December 
2000.  Further, the veteran submitted additional evidence for 
consideration at the videoconference hearing as well as after 
the videoconference hearing.  Accordingly, the Board is 
satisfied that the veteran was ensured due process of law as 
a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
her claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examination and hearings that have been conducted, the Board 
finds that no further assistance is necessary for an 
equitable adjudication of the veteran's appeal in this case.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where 
entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In a January 1999 rating decision, the RO continued a 10 
percent disability evaluation for hypertension pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 
7101 provides for a 10 percent evaluation for hypertension 
with diastolic pressure that is predominantly 100 or more; 
systolic pressure that is predominantly 160 or more; or a 
history of diastolic pressure that was predominantly 100 or 
more, with continuous medication for control.  A 20 percent 
evaluation is warranted for diastolic pressure that is 
predominantly 110 or more, or systolic pressure that is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted for diastolic pressure predominantly 120 or more 
and a 60 percent evaluation is warranted for diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater, with diastolic blood pressure that is less than 90 
millimeters.  Further, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.

In continuing the veteran's 10 percent disability evaluation, 
the RO considered an October 1998 statement from the veteran, 
VA outpatient treatment records dated January 1998 to October 
1998 and a November 1998 VA examination report.  VA treatment 
records reflect that the veteran was treated for various 
disorders from January 1998 to September 1999, including 
hypertension.  Blood pressure readings taken during this time 
were as follows: 169/99 (January 1998); 175/103 (September 
1998 and it was noted that the veteran had not taken her 
blood pressure medication on that day); 152/90 (October 
1998); 162/95 (January 1999); 147/91, 144/88, 151/82 (April 
1999); 138/80 (May 1999) 168/98 (August 1999) and 132/86, 
174/97, 165/95, 195/99 (September 1999).  

In November 1998 the veteran was afforded a VA examination.  
At that time, it was noted that the veteran continued with 
medical management of her hypertension but she was not a 
restricted diet.  Blood pressure readings were 160/110 
(sitting), 190/120 (standing) and 170/120 (lying down).  
Diagnoses were hypertension and obesity.  

The veteran was afforded a personal hearing at the RO in 
August 1999 and a videoconference hearing before the Board in 
December 2000.  In August 1999, the veteran testified that 
she was taking two medications that helped to keep her blood 
pressure under reasonable control.  She indicated that she 
had not been hospitalized for treatment for hypertension.  
She also stated that she was employed as an office manager 
for the Department of Human Services, which was very 
stressful.  She had been so employed for approximately 13 
years.  She testified that over the previous 6 months, she 
had only missed 4 days of work as a result of her 
hypertension.

In December 2000, the veteran testified that she was taking 3 
different medications to control her hypertension.  The 
veteran testified that despite continuous medication, her 
hypertension was not under control.  She testified that she 
had been under stress and that she was watching her diet, 
even though she had not been placed on a restricted diet by a 
physician.  The veteran indicated that she had not been 
diagnosed with any type of heart, renal or kidney disease and 
she had not had any strokes.  However, the veteran stated 
that she did have problems with dizziness, blurry vision, 
headaches and rapid heartbeat when she felt stressed.  The 
veteran testified that she had missed approximately one week 
and three days of work due to her hypertension, but had not 
been hospitalized for treatment for hypertension.  

During the December 2000 hearing, the veteran submitted a 
December 2000 statement from a certified VA physician's 
assistant and waived initial RO consideration of the same.  
In this statement, the physician's assistant indicated that 
the veteran's blood pressure ran between 156/90 and 180/110.  
She noted that the veteran was taking three medications for 
management of hypertension and that she would need to take 
medication for her hypertension for her entire life.  It was 
further indicated that without weight loss and exercise, the 
veteran's blood pressure would not improve.   

The veteran also submitted VA outpatient treatment records to 
the Board in December 2000, with appropriate waiver of RO 
consideration.  These records document treatment received 
from September 1999 to December 2000.  Blood pressure 
readings taken during this time were 132/97 (September 1999); 
188/103, 156/96 (October 1999) and 180/110 (December 2000).  
In December 2000 the veteran was treated for feelings of 
anxiety, palpitations, headaches and chest pain which she 
related to stress at work.    

In this case, as discussed, the record includes recent VA 
outpatient treatment records dated from January 1998 to 
December 2000.  However, the blood pressure readings 
contained therein reflect neither predominant diastolic 
pressure readings of 110 or more, nor predominant systolic 
pressure readings of 200 or more.  While the veteran's 
November 1998 VA examination revealed blood pressure readings 
of 160/110 (sitting), 190/120 (standing) and 170/120 (lying 
down), when these three readings of a single date are viewed 
in conjunction with the treatment records available for 
review and the December 2000 statement from the VA 
physician's assistant, it is apparent that the veteran's 
blood pressure is not predominantly manifested by diastolic 
pressure readings of 110 or more, or by predominantly 
systolic pressure readings of 200 or more.  As such, these 
readings do not warrant an increased disability evaluation 
under the schedular criteria for the veteran's disability.  
The Board concludes that the totality of the relevant 
evidence does not reflect that the criteria for an evaluation 
in excess of 10 percent for hypertension under Diagnostic 
Code 7101 have been met.  Moreover, as the veteran has not 
been diagnosed with hypertensive heart disease (as opposed to 
her current diagnosis of hypertension), the provisions of 
Diagnostic Code 7007 are not for application.  

The veteran's representative requests the Board to grant an 
increased disability evaluation based on the average the 
veteran's blood pressure readings.  The Board finds no 
provision allowing for an increased disability evaluation for 
hypertension based on "averaged" blood pressure readings.  
Additionally, the veteran's representative requested the 
Board to remand this matter in order for the veteran to be 
afforded another VA examination.  However, the Board finds 
the November 1998 VA examination report to be adequate for 
purposes of adjudication of the current appeal and does not 
conclude that a remand is necessary in this case.  Therefore, 
having reviewed the veteran's and his representative's 
contentions and all relevant evidence of record, the Board 
concludes that the veteran's claim of entitlement to an 
increased disability evaluation for hypertension must be 
denied since the preponderance of the evidence is against the 
claim.  

In reaching this decision, the Board has also considered the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4 as well as the entire history of the 
veteran's disorder.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  The veteran has not asserted, and the 
evidence does not show, that her hypertension has caused 
marked interference with employment (beyond that contemplated 
by the assigned evaluations) or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  The veteran is, of course, 
free to reopen her claim for increase at any time with 
evidence of increased disability, but at this time the 
evidence does not demonstrate entitlement to a higher 
evaluation.  



ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

